Mr. Justice McWilliams
delivered the opinion of the Court.
By this writ of error Joseph Salardino seeks reversal of an order of the trial court adjudging him guilty of contempt and sentencing him to the county jail for a period of four months.
The disposition of the instant controversy is governed by Clarence Smaldone v. People, 158 Colo. 7, 405 P.2d 208. Suffice it to say that when questioned before the grand jury Joseph Salardino gave his name and address but then in just so many words refused “to answer any questions and all questions” propounded to him by the District Attorney on the ground that his answers thereto would tend to incriminate him.
Thereafter, when this impasse was brought to the attention of the trial court, Salardino reiterated his blanket refusal to answer any and all of the questions which had theretofore been asked of him before the grand jury. Salardino’s pronouncement before the trial court that he would not answer any questions which might be asked of him by the District Attorney before the grand jury in and of itself constituted a direct criminal contempt punishable in summary proceeding.
The judgment is therefore affirmed.